DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/22/2022 is accepted and entered. Applicant’s arguments regarding the drawing objection has been found persuasive and the drawing objection has been withdrawn. Applicant’s amendments to the claims have overcome the previous 112 rejection and the 112 rejection has been withdrawn. 
Applicant’s arguments with respect to independent claims 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Lucke is now cited, in combination with Kouda and Katsuyuki, to disclose the claimed features including the input device configured for operator entry of an initial height data of the blood stored in the reservoir and the height of the top surface of the blood being detected by detecting a change in height from the initial height data based on changes in the blood pressure measurements as well as conservation of mechanical energy of blood flow.
Applicant’s arguments regarding Claims 4 and 9 are not persuasive. Applicant argues that Claims 4 and 9 recite generating corrected pressure loss coefficient information based on a plurality of pressure loss coefficients determined in time series. Applicant argues that repeatedly determining a quantity is not the same as combining a time series of the quantity to derive a corrected coefficient information. However, the claim merely requires that a corrected pressure loss coefficient information is generated based on a plurality of pressure loss coefficients determined in time series. The claim does not state how the corrected pressure loss coefficient information is generated. The broadest reasonable interpretation of the claim language is that the corrected pressure loss coefficient information is the most up-to-date pressure loss coefficient calculated by the system.
Applicant did not specifically argue the other dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lucke et al (US 2005/0119600) in view of Kouda et al (US 2009/0071258) further in view of Katsuyuki et al (JP 06-028134 Y2).
Regarding Claim 1, Lucke discloses an extracorporeal blood circulation system (Fig. 1, ¶ [0003]) for monitoring blood level in a reservoir (venous reservoir, Fig. 1) temporarily storing the blood (¶ [0015]), comprising:
a memory storage unit (22, Fig. 2) for storing blood pressure measurements from a pressure sensor (8, Fig. 1; the memory will inherently store the pressure measurements so the measurements can be used to calculate the volume and level of the container) monitoring a blood pressure within a tube unit conveying blood from the reservoir (venous reservoir, Fig. 1; ¶ [0016] indicates the pressure sensor is connected to the outlet tubing of the reservoir); 
an input device (24, Fig. 2; ¶ [0023]); and
a processing unit (20, Fig. 2) that detects a height of a top surface of the blood stored in the reservoir based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (¶ [0007, 0018, 0021-0023, 0030-0040]; the processor uses pressure and flow measurements to calculate the volume/level of the container using profiles stored in the memory which take into account the conservation of mechanical energy by using Bernoulli’s principle to find the pressure drop due to fluid flow).
Lucke is silent whether the pressure sensor monitors the blood pressure relative to atmosphere, whether the input device is configured for operator entry of an initial height data of the blood stored in the reservoir; and whether the processing unit detects the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data.
Kouda teaches a pressure sensor for an extracorporeal circulation circuit, thus solving the same problem of measuring the pressure within a portion of an extracorporeal circulation circuit, where the pressure sensor is a diaphragm pressure sensor that monitors blood pressure within the circuit relative to atmospheric pressure (¶ [0053, 0121]; the initial, maximum, and minimum pressure is measured as a gage pressure/relative to atmospheric). Diaphragm pressure sensors are easily capable of measuring gage pressures within the range used for extracorporeal circulation (¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the generic diaphragm pressure sensor of Lucke be a gage pressure sensor, in other words to measure pressure relative to atmospheric pressure, as taught by Kouda. Kouda shows that gage pressure measurements are known in the art to be used in extracorporeal circulation circuits, and indicates that diaphragm pressure sensors can easily measure the gage pressures that occur within an extracorporeal circulation circuit (as motivated by Kouda ¶ [0053, 0058]).
Lucke/Kouda is silent whether the input device is configured for operator entry of an initial height data of the blood stored in the reservoir; and whether the processing unit detects the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data.
Katsuyuki teaches an extracorporeal blood circulation system, thus being in the same field of endeavor, which detects the height of the top surface of blood stored in a reservoir (8, Fig. 1) as a change in height from the initial height data based on changes in blood pressure measurements (pg. 4 lines 23-32, pg. 5 lines 11-19 of attached translation). To do this, Katsuyuki has an input device that is configured for operator entry of an initial height data of the blood in the reservoir (pg. 4 lines 23-32, pg. 5 lines 11-19 indicate that the operator sets the desired blood storage level which becomes the reference level used to determine the change in blood level; therefore, the device inherently has some sort of input device to allow the operator to set the level). This allows the system to automatically detect deviations from the desired reservoir blood level and to automatically take steps to adjust the inflow accordingly, providing a simpler method than manual adjustments by the physician (pgs. 2-3).
Therefore, it would have been obvious to modify the system of Lucke/Kouda to have the input device configured for operator entry of the initial height data of the blood stored in the reservoir, and to have the processing unit detect the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data based on changes in the blood pressure measurements, as taught by Katsuyuki. This allows the system to automatically detect deviations from the desired blood reservoir level and to automatically adjust circulation to return the blood reservoir level to the desired level, providing a simpler method than manual adjustments by the physician (as motivated by Katsuyuki pgs. 2-3).
Regarding Claim 6, Lucke discloses an extracorporeal blood circulator (Fig. 1, ¶ [0003]) comprising:
a blood reservoir (venous reservoir, Fig. 1) for storing blood (¶ [0015]);
a tube unit conveying the blood from the reservoir (¶ [0016] indicates there is an outlet tubing coupled to the venous reservoir that conveys blood from the reservoir);
an input device (24, Fig. 2; ¶ [0023]);
a pressure measurement unit (pressure sensor 8, Fig. 1) coupled to the tube unit (¶ [0016] indicates the pressure sensor is connected to the outlet tubing of the reservoir) generating blood pressure measurements of a blood pressure within the tube unit (¶ [0016]);
an artificial lung (oxygenator, Fig. 1) that performs gas exchange on the conveyed blood of a target person (¶ [0015], Fig. 1);
a memory storage unit (22, Fig. 2) for storing blood pressure measurements; and
a processing unit (20, Fig. 2) that detects a height of a top surface of the blood stored in the reservoir based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (¶ [0007, 0018, 0021-0023, 0030-0040]; the processor uses pressure and flow measurements to calculate the volume/level of the container using profiles stored in the memory which take into account the conservation of mechanical energy by using Bernoulli’s principle to find the pressure drop due to fluid flow).
Lucke is silent whether the pressure sensor monitors the blood pressure relative to atmosphere, whether the input device is configured for operator entry of an initial height data of the blood stored in the reservoir; and whether the processing unit detects the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data.
Kouda teaches a pressure sensor for an extracorporeal circulation circuit, thus solving the same problem of measuring the pressure within a portion of an extracorporeal circulation circuit, where the pressure sensor is a diaphragm pressure sensor that monitors blood pressure within the circuit relative to atmospheric pressure (¶ [0053, 0121]; the initial, maximum, and minimum pressure is measured as a gage pressure/relative to atmospheric). Diaphragm pressure sensors are easily capable of measuring gage pressures within the range used for extracorporeal circulation (¶ [0058]).
Therefore, it would have been obvious to have the generic diaphragm pressure sensor of Lucke be a gage pressure sensor, in other words to measure pressure relative to atmospheric pressure, as taught by Kouda. Kouda shows that gage pressure measurements are known in the art to be used in extracorporeal circulation circuits, and indicates that diaphragm pressure sensors can easily measure the gage pressures that occur within an extracorporeal circulation circuit (as motivated by Kouda ¶ [0053, 0058]).
Lucke/Kouda is silent whether the input device is configured for operator entry of an initial height data of the blood stored in the reservoir; and whether the processing unit detects the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data.
Katsuyuki teaches an extracorporeal blood circulation system, thus being in the same field of endeavor, which detects the height of the top surface of blood stored in a reservoir (8, Fig. 1) as a change in height from the initial height data based on changes in blood pressure measurements (pg. 4 lines 23-32, pg. 5 lines 11-19 of attached translation). To do this, Katsuyuki has an input device that is configured for operator entry of an initial height data of the blood in the reservoir (pg. 4 lines 23-32, pg. 5 lines 11-19 indicate that the operator sets the desired blood storage level which becomes the reference level used to determine the change in blood level; therefore, the device inherently has some sort of input device to allow the operator to set the level). This allows the system to automatically detect deviations from the desired reservoir blood level and to automatically take steps to adjust the inflow accordingly, providing a simpler method than manual adjustments by the physician (pgs. 2-3).
Therefore, it would have been obvious to modify the system of Lucke/Kouda to have the input device configured for operator entry of the initial height data of the blood stored in the reservoir, and to have the processing unit detect the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data based on changes in the blood pressure measurements, as taught by Katsuyuki. This allows the system to automatically detect deviations from the desired blood reservoir level and to automatically adjust circulation to return the blood reservoir level to the desired level, providing a simpler method than manual adjustments by the physician (as motivated by Katsuyuki pgs. 2-3).
. Regarding Claim 11, Lucke teaches a method of operating an extracorporeal blood circulation system (Fig. 1), comprising:
temporarily storing blood in a reservoir (venous reservoir, Fig. 1; ¶ [0015]);
conveying blood from the reservoir via a tube unit (¶ [0016] indicates there is an outlet tubing coupled to the venous reservoir that conveys blood from the reservoir);
generating blood pressure measurements of a blood pressure within the tube unit (¶ [0016] indicates the pressure sensor is connected to the outlet tubing of the reservoir); and
detecting a height of a top surface of the blood stored in the reservoir based on changes in the blood pressure measurements and a conservation of mechanical energy of a blood flow inside the tube unit (¶ [0007, 0018, 0021-0023, 0030-0040]; the processor uses pressure and flow measurements to calculate the volume/level of the container using profiles stored in the memory which take into account the conservation of mechanical energy by using Bernoulli’s principle to find the pressure drop due to fluid flow).
Lucke is silent whether the blood pressure measurements are generated relative to atmosphere, manually indicating an initial height data of the blood using a height indicator disposed on the reservoir; and detecting a height of a top surface of the blood as a change in height from the initial height data.
Kouda teaches a pressure sensor for an extracorporeal circulation circuit, thus solving the same problem of measuring the pressure within a portion of an extracorporeal circulation circuit, where the pressure sensor is a diaphragm pressure sensor that monitors blood pressure within the circuit relative to atmospheric pressure (¶ [0053, 0121]; the initial, maximum, and minimum pressure is measured as a gage pressure/relative to atmospheric). Diaphragm pressure sensors are easily capable of measuring gage pressures within the range used for extracorporeal circulation (¶ [0058]).
Therefore, it would have been obvious to have the generic diaphragm pressure sensor of Lucke be a gage pressure sensor, in other words to measure pressure relative to atmospheric pressure, as taught by Kouda. Kouda shows that gage pressure measurements are known in the art to be used in extracorporeal circulation circuits, and indicates that diaphragm pressure sensors can easily measure the gage pressures that occur within an extracorporeal circulation circuit (as motivated by Kouda ¶ [0053, 0058]).
Lucke/Kouda is silent regarding manually indicating an initial height data of the blood using a height indicator disposed on the reservoir; and detecting a height of a top surface of the blood as a change in height from the initial height data.
Katsuyuki teaches an extracorporeal blood circulation system, thus being in the same field of endeavor, which detects the height of the top surface of blood stored in a reservoir (8, Fig. 1) as a change in height from the initial height data based on changes in blood pressure measurements (pg. 4 lines 23-32, pg. 5 lines 11-19). To do this, Katsuyuki has an input device that is configured for the physician to manually indicate an initial height data of the blood using a height indicator disposed on the reservoir (pg. 4 lines 23-32, pg. 5 lines 11-19 indicate that the operator sets the desired blood storage level which becomes the reference level used to determine the change in blood level; therefore, the device inherently has some sort of input device to allow the operator to set the level; while height indicators on the reservoir are not specifically mentioned, pg. 5 lines 11-19 indicate that the liquid level is calculated and displayed, the physician can adjust the levels if necessary, and then after adjustment the liquid level becomes a constant threshold level; as such, it is inherent that some height indicator is on the reservoir to ensure the reservoir is filled to the calculated level pre-adjustments to prevent incorrect data being used for level change information). This allows the system to automatically detect deviations from the desired reservoir blood level and to automatically take steps to adjust the inflow accordingly, providing a simpler method than manual adjustments by the physician (pgs. 2-3).
Therefore, it would have been obvious to modify the system of Lucke/Kouda to have the input device configured for operator entry of the initial height data of the blood stored in the reservoir using a height indicator disposed on the reservoir, and to have the processing unit detect the height of the top surface of the blood stored in the reservoir as a change in height from the initial height data based on changes in the blood pressure measurements, as taught by Katsuyuki. This allows the system to automatically detect deviations from the desired blood reservoir level and to automatically adjust circulation to return the blood reservoir level to the desired level, providing a simpler method than manual adjustments by the physician (as motivated by Katsuyuki pgs. 2-3).
Regarding Claims 2, 7, and 12, Lucke further discloses the memory storage unit further stores blood density information, gravitational acceleration information, and flow velocity information from a flow rate measurement unit (flow sensor 16, Fig. 1) which is located in the tube unit (¶ [0016-0017] indicates the flow sensor is downstream of the pressure sensor which is coupled to the outlet tubing; ¶ [0007, 0018, 0021-0023, 0030-0040] indicate the processor uses pressure and flow measurements to calculate the volume/level of the container using profiles stored in the memory which take into account the conservation of mechanical energy by using Bernoulli’s principle to find the pressure drop due to fluid flow so the memory would inherently store the blood density information, gravitational acceleration information, and flow velocity information to utilize in the profiles and calculations performed as density, gravitation acceleration, and flow velocity are all variables used in the Bernoulli equation). The processing unit (20, Fig. 2) determines a calculated liquid level energy at the top surface of the blood stored in the reservoir based on the blood density information, the gravitational acceleration information, and the flow velocity information; determines a measured energy at the tube unit based on the flow velocity information, the pressure measurements, the blood density information, and the gravitational acceleration information; and determines the height based on the calculated liquid level energy and the measured energy (¶ [0007, 0018, 0021-0023, 0030-0040]; the blood level/height within the container is calculated using Bernoulli’s principle by calculating the energy at the outlet, which would be known to be equal to the energy at the top level of the reservoir due to the law of conservation of energy).
Regarding Claims 3, 8, and 13, Lucke further discloses the height is further based on a pressure loss coefficient characterizing a pressure loss from the top surface of the blood stored in the reservoir to the tube unit (¶ [0038-0052] discuss the Pressure Drop Coefficient, which is incorporated into the volume/level calculations).
Regarding Claims 4 and 9, Lucke/Kouda/Katsuyuki is silent whether the processing unit generates corrected pressure loss coefficient information based on a plurality of pressure loss coefficients determined in time series, and wherein the height is based on the corrected pressure loss coefficient information. 
However, Lucke teaches calculating the pressure loss coefficient (¶ [0038-0052]) and indicates that the pressure drop can be influenced by various parameters such as tubing size, coupler length, sensor distance from reservoir, and flow rates (¶ [0044, 0050, 0052]). Based on the teachings within Lucke, one of ordinary skill in the art would find it obvious to perform repeat calculations of the pressure loss coefficient during use of the system to ensure that the pressure loss coefficient has not changed. If the pressure loss coefficient has changed, for example due to a relocation of the pressure sensor along the tube due to a change in tubing or other physical alteration of the system, but the processor does not update the pressure loss coefficient, incorrect volume/level data will be obtained. Therefore, one of ordinary skill in the art would be motivated to calculate multiple pressure loss coefficients of the system over time, to determine the corrected pressure loss coefficient from the multiple pressure loss coefficients if there is a change, and to calculate the volume/level of the reservoir using the corrected pressure loss coefficient information to ensure the correct volume/level is being calculated to avoid negative patient outcomes.
Regarding Claims 5 and 10, Lucke further discloses the processing unit (20, Fig. 2) detects occurrence of a height indicating an abnormality, and generates a notification upon detection of the occurrence of abnormality (¶ [0018]; the controller can output an alarm if the volume drops to a programmed alarm level).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781